Case: 21-50713     Document: 00516269402           Page: 1   Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50713                           April 6, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Idania Renteria,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:16-CR-244-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Idania Renteria, federal prisoner # 80316-380, appeals the 14-month
   sentence, which was within the guidelines range, that was imposed on the
   revocation of her supervised release.        She argues that the sentence is
   substantively unreasonable because it was ordered to be served consecutively


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50713      Document: 00516269402           Page: 2   Date Filed: 04/06/2022




                                     No. 21-50713


   to the 37-month sentence she received for the illegal reentry conviction that
   formed the basis for the revocation of her supervised release. Renteria asserts
   that because she will likely face administrative detention for immigration
   proceedings, she will serve three separate periods of incarceration, rendering
   her revocation sentence multiplicitous.
          We review Renteria’s revocation sentence to determine if it is
   “plainly unreasonable.” United States v. Miller, 634 F.3d 841, 843 (5th Cir.
   2011). We review the substantive reasonableness of the sentence for an abuse
   of discretion, examining the totality of the circumstances. United States v.
   Fuentes, 906 F.3d 322, 325 (5th Cir. 2018).
          Renteria’s reliance on United States v. Willis, 563 F.3d 168 (5th Cir.
   2009), is misplaced. In Willis, the defendant faced two revocation sentences
   for what should have been one underlying conviction. Id. at 170. Renteria
   faces only one revocation sentence for one conviction. Separate detention
   flowing from the civil immigration consequences of her conduct does not
   make the criminal sentence multiplicitous.
          Nor has Renteria shown that when it imposed the revocation
   sentence, the district court failed to account for a factor that should have
   received significant weight, gave significant weight to an irrelevant or
   improper factor, or made a clear error of judgment in balancing the
   sentencing factors. See United States v. Badgett, 957 F.3d 536, 541 (5th Cir.),
   cert. denied, 141 S. Ct. 827 (2020); see 18 U.S.C. § 3583(e).
          AFFIRMED.




                                          2